Title: Ralph Granger to Thomas Jefferson, 5 September 1811
From: Granger, Ralph
To: Jefferson, Thomas


          
                  Respected Sir, 
                  Washington City 
                     Sep: 5: 1811.
          
		   My Father being absent on a journey to N England, the pleasing office of answering your’s of the 1’st devolves on me—
          
		  It is reported, on what grounds I know not, that Mr James Lyon dares not be seen at his usual place of residence, but a letter directed to him at Carthage, Smith County, Tennessee, where his family resides, by their conveyance would doubtless find him—
          With the greatest Respect and Esteem, Sir, I have the honour to be Your’s &C.
                  Ralph Granger
        